DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed for the same reasons cited in the office action mailed on 08/16/2021.
Regarding claim 7, the prior art of record fails to teach or suggest a support component comprised of, in part, a fixing portion provided on the case and fixed to a fixed portion integrated with a mounting component on which the light source is mounted, wherein the fixing portion has a first portion and a second fixing portion, and a rotational axis of the rotation reflector is positioned between a first region where the first fixing portion contacts with the fixed portion and a second region where the second fixing portion contacts with the fixed portion, when viewed in a direction of the rotational axis. Claims 9-11 and 18 are allowed due to their dependency upon claim 7. 
Regarding claim 12, the prior art of record fails to teach or suggest a vehicle headlamp system comprised of, in part, a first rotating reflector has a first reflecting surface configured to form a desired light distribution pattern by causing the light of the first light source reflected during rotation to scan an area in front of the vehicle, a second rotating reflector has a second reflecting surface configured to form a desired light distribution pattern by causing the light of the second light source reflected during rotation to scan an area in front of the vehicle, and the first reflecting surface and the second reflecting surface are arranged to be horizontally symmetrical with respect to the center of the vehicle, and surface shapes of the first and second reflecting surfaces are mirror images of one another. Claims 13-17 are allowed due to their dependency upon claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875